IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,579-01


                             IN RE ROLANDO RAMIREZ, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
           CAUSE NO. 2016-DCR-01853-C IN THE 197TH DISTRICT COURT
                           FROM CAMERON COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Cameron County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Cameron County, shall forward Relator’s habeas

application to this Court, respond that Relator has not filed a habeas application in Cameron County,

or forward a copy of an order designating issues together with correspondence documenting the date

the State received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and

(d); TEX . R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply

with this order within thirty days from the date of this order.
                        2



Filed: March 16, 2022
Do not publish